Citation Nr: 0335916	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.  He also had active duty training with the Ohio 
Army National Guard from April 1972 to September 1973 and 
from February 1975 to February 1976.  

This appeal comes to the Board of Veterans Appeals on appeal 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied reopening the veteran's claim of 
entitlement to service connection for schizophrenia.  In June 
2003, the veteran was afforded a videoconference hearing 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2).  
During this hearing, the undersigned Acting Veterans Law 
Judge was located in Washington, D.C., and the veteran was 
located at the RO. The issue of clear and unmistakable error 
in the March 1976 rating decision was raised during this 
hearing, and this issue is referred to the RO for 
consideration.  


FINDINGS OF FACT

1. A June 1995 Board decision determined that new and 
material evidence to reopen the claim of service connection 
for schizophrenia had not been received.  

2.  Evidence received since the June 1995 Board decision not 
previously of record is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for 
schizophrenia. 

3.  There is competent medical evidence that the veteran's 
schizophrenia was incurred during active duty training.  


CONCLUSIONS OF LAW

1.  The June 1995 Board decision is final; new and material 
evidence has been received, and the claim of entitlement to 
service connection for schizophrenia is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2003).

2.  Schizophrenia was incurred during the veteran's active 
duty training.  38 U.S.C.A. §§ 101(24), 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

Decisions of the Board are final, and in the absence of clear 
and unmistakable error, a previously denied claim can only be 
reopened upon the submission of new and material evidence.  
When new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104(b).   

The Court has held that VA must determine if new and material 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 
38 U.S.C.A. § 5108 (West 1991); and if the claim is reopened, 
the VA must then determine whether the VA's duty to assist 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999).  The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  Under the revised criteria, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  These regulatory revisions apply to 
claims filed on or after August 29, 2001.  As the veteran's 
application to reopen his claim was received in September 
2001, the amended regulatory provisions governing new and 
material evidence are applicable to the veteran's claim to 
reopen, which is discussed below.  

In a June 1995 decision, the Board determined that new and 
material evidence to reopen the claim of service connection 
for schizophrenia had not been received.  The Board has 
reviewed the evidence submitted into the record since this 
decision and finds that new and material evidence has been 
received to reopen the claim of service connection for 
schizophrenia in the form of testimony presented at the June 
2003 hearing and an August 2001 medical statement from Maria 
P. DeVault, M.D.  In pertinent part, this evidence tends to 
demonstrate continuity of psychotic symptomatology from 
service until the present time, which is one of the bases for 
establishing service connection.  This evidence was not 
previously submitted to agency decisionmakers, and when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim; that 
is, continuity of symptomatology relating to schizophrenia 
from service until the present time.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.  

II.  Service Connection 

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by incurred 
in or aggravated by active military, naval, or air service.   
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. §§ 
101(24); 38 C.F.R. § 3.6(a).

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, at 93.  

With the above criteria in mind, the relevant evidence will 
be summarized.  Army National Guard medical records reflect a 
June 1975 diagnosis of schizophrenia, paranoid type.  In the 
July 1975 Army National Guard Report of Medical Examination, 
schizophrenia, schizo-affective type, excited, was noted in 
the summary of defects and diagnosis section of the report.  
Pursuant to an addendum dated in August 1975, a National 
Guard Medical Board finding was that the veteran's 
schizophrenia did not exist prior to service and was incurred 
during the line of duty.  The veteran was found to be unfit 
for duty do to his schizophrenia.  

Post service private medical records also reflect treatment 
for schizophrenia.  In this regard, a private medical report 
dated in October 1975 reflected a diagnosis of psychosis of 
undetermined etiology, possibly duty related.  The diagnosis 
following an October 1975 VA examination was schizophrenia, 
chronic, in partial remission, and a private psychiatric 
report dated in June 1992 noted that the veteran suffered 
from a schizoaffective disorder, bipolar type, that had 
resulted in several episodes of clinical decompensation in 
the past necessitating at least four hospitalizations.  

Thereafter, the veteran was described as being in partial 
clinical remission but that he was closely monitored with 
medication.  A private psychiatrist indicated in July 1992 
that the veteran's schizophrenia "definitely developed and 
was aggravated" during service, and that this condition 
necessitated his discharge.  In addition, this psychiatrist 
indicated that the veteran's psychiatric diagnosis at that 
time, schizoaffective disorder-bipolar type, was consistent 
with the diagnosis rendered in service (given the older 
manuals of 1975) of schizophrenia, schizoaffective type, 
excited.  Furthermore and as indicated above, in August 2001 
Dr. DeVault wrote that it was her understanding from the 
veteran's history and medical records that the veteran was 
first diagnosed with schizophrenia in September 1975 while on 
active duty and that he has received continuous treatment 
since that date.  Similar testimony was presented at the June 
2003 hearing. 

Applying the pertinent legal criteria to the facts summarized 
above, given the fact that the Army National Guard Medical 
Board determined that the veteran's schizophrenia was 
incurred during a period of active duty for training or 
active duty and the private psychiatric reports summarized 
above indicating that the veteran's schizophrenia was 
incurred during service, the Board concludes that there is 
sufficient "positive" evidence of record to grant the 
veteran's claim for service connection for schizophrenia.  
All reasonable doubt in this regard has been construed in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 49.
 
As the veteran's claim will be granted, no useful purpose 
would be served by delaying the adjudication of the veteran's 
claim further to conduct additional development pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  Also, 
because the veteran's claim will be granted, no useful 
purpose would be served by remanding this case pursuant to 
the recent holding in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  Thus, the Board finds that 
further development is not warranted.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 


ORDER

Entitlement to service connection for schizophrenia is 
granted.   




	                        
____________________________________________
	J. ANDREW AHLBERG
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



